                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION


NANCY ROSE MALLETT,                                  )
                                                     )
                      Plaintiff,                     )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 5:18-CV-241-D
ANDREW M. SAUL, Commissioner of Social               )
Security,                                            )
                Defendant.                           )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that the court adopts the conclusions in the
M&R [D.E. 26]. The court GRANTS plaintiff's motion for judgment on the pleadings [D.E. 20],
DENIES defendant's motion for judgment on the pleadings [D.E. 22], and REMANDS the action
to the Commissioner pursuant to 42 U.S.C. § 405(g).



This Judgment Filed and Entered on July 8, 2019, and Copies To:
Laura Beth Waller                                    (via CM/ECF electronic notification)
Keeya M. Jeffrey                                     (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
July 8, 2019                          (By) /s/ Nicole Sellers
                                              Deputy Clerk
